—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 22, 1976, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. At the time of the entry of his guilty plea the defendant knowingly waived his right to appeal from the denial of his suppression motion (see People v Williams, 36 NY2d 829, cert den sub nom. Williams v New York, 423 US 873). Under the circumstances, the judgment should be affirmed. Mollen, P. J., Latham, Damiani and Suozzi, JJ., concur.